Title: To Benjamin Franklin from ——— St. Clair, 26 July 1782
From: St. Clair de Roslin, ——
To: Franklin, Benjamin


Dunkirk july 26th. 1782
Your Excellency will receive this by Mr Joly a Worthy Clergyman who has attended me during part of my confinement and who is gone to Paris on his own affairs as I wrot to your Excellency’s Secretary some time ago I shall not enter into a detail regarding the reasons of my Detention but beg humbly leave to refer you to Mr Joly who is fully informed on that head both by me and the Grand Bailey every person here seems convinced of my innocency two days ago I received a most gracious letter from the Prince of Robecq wherein he expressed sorrow at not being in power to put an end to my confinement but that he expected daily orders from the Minister on that head the example of others in the same case gives me the greatest uneasiness I find it is not only necessary in such case to be innocent but likewise it is requisite to be reclaim’d there was a Mr De Latre a gentleman of this town who had intered the Dutch service who was taken up for the same reason and with as little foundation he remained a considerable time in Prison and would probably have remained till now had the Dutch Ambassador not reclaim’d him; others that have not been reclaim’d are here four and five months and are as likely to remain as many more. I did not think proper to trouble your Excellency till such time as I was acquainted that my innocency did not avail for the recovery of my liberty and that I would not be brought to trial and that my most sure way of a speedy deliverance would be to sollicit your good offices in my behalf. As I acquainted your Excellency’s Secretary’s some time ago the manner in which I came to this town and as you probably may recollect me having paid my respects to you the end of last December on my road from Spain to this place I think it unnecessary to repeat any thing on that subject. Upon my arrival here I found the Late St Clair of Roslin was so displeased at my entering the American Service that he left his fortune to my two younger Brothers.
I shall be happy to know if Commodore Gillon is as yet arrived in America as it will then be probably necessary for me to return to America in order to obtain redress for the injury he has done me and continue my Duty. In the firm persuasion of your Excellency’s good offices with the Minister I remain your Excellency’s Most humble and most Devoted Servant
St. ClairLt of Marines the State of South Carolina
 
Addressed: A / Son Excellence B Franklin Ministre / Plenipotentiaire des Etats Unies au près / de Sa Majesté tres Chretienne / a / Passy
Notation: St. Clair, Dunkerque, July 26, 1782.
